DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/31/2022 has been entered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
This office action is in response to “Claims filed on 7/31/2022”. Applicant’s amendments of claims 1, 5 and 11, cancellation of claims 2-3, 6-8,10,12-13 and 15 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 4-5, 9, 11,14 and 16 are pending wherein claims 1, 5 and 11 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regards to claim 1, the limitations “a material of the blocking layer” in lines 8 and 14-15 renders the claim indefinite since it is unclear if the blocking layer is a UV absorbing resist or a resist having a low reflectance in a dark color. See [0040] of the instant application – based on [0040], blocking layer with a UV absorbing resist and blocking layer with low reflectance in a dark color are separate embodiments. It is not specified that they can be combined in anyway.  Claim is being examined as best understood to mean that the blocking layer is a photoresist having a low reflectance in a dark color. Dependent claim 4 is being rejected due to its dependency on claim 1.
Claims 9 and 14 are also being rejected for the above reason since they depend on claims 5 and 11 respectively which recite that the blocking layer is a photoresist having a low reflectance in a dark color. These claims are rejected as best understood using prior art of Lim in addition to art used for claims 5 and 11. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "cover" “net” “wire” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “to lie over” “an open-meshed fabric twisted, knotted, or woven together at regular intervals” “a thread or a rod” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1, 4, 5, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US 2016/0359054 A1 hereinafter Fang) in view of Shima (US 5,925,484 hereinafter Shima) and further in view of Park et al (US 2009/0160337 A1 hereinafter Park).
Regarding Claim 1, Fang discloses in Fig 14: A display panel, comprising:
a base (101);
a metal wire layer (102/103/501/502) disposed on the base and comprising a plurality of metal wires (102/103/501/502) [0054, 0067];
an organic light-emitting diode (OLED) luminous layer (1301) disposed on the metal wire layer (102/103);
a blocking layer (701) disposed between the metal wire layer and the OLED luminous layer (See Fig 14); and
a planarization layer (901) disposed between the blocking layer (701) and the OLED luminous layer (1301); wherein
the blocking layer (701) covers (see note above for interpretation of “cover”) the metal wire layer, and a material of the blocking layer comprises Zinc oxide [0054, 0072, 0086, 0101]
wherein the plurality of metal wires comprise a gate, a data line, and a scan line [0054, 0067], the blocking layer (701) covers all plurality of the metal wires (102/103/502/503) of the metal wire layer, the blocking layer is disposed above the metal wire layer to absorb UV light to prevent the UV light from irradiating to the plurality of metal wires and prevent the UV light from irradiating to the planarization layer[0076]. 
Examiner notes that the limitation “to absorb UV light to prevent the UV light from irradiating to the metal wires and prevent the UV light from irradiating to the planarization layer” as claimed is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Fang does not disclose that a material of the blocking layer comprises an ultraviolet absorbing photoresist; the blocking layer is a patterned net structure, and net wires of the blocking layer cover all the metal wires of the metal wire layer and a material of the blocking layer is a photoresist material having a low reflectance in a dark color.
However, Shima in a similar display device teaches that a material of the blocking layer is a photoresist material having a low reflectance in a dark color (Col 2 lines 61-65). Black photo resist is being used to read on the limitation “photoresist in a dark color”. 
References Fang and Shima are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fang with the specified features of Shima because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Shima and Fang so that the material of the blocking layer comprises an ultraviolet absorbing photoresist as taught by Shima in Fang’s device since, this provides a display in which damage by ultraviolet (“UV”) light is reduced or prevented and thus discoloration thereof due to an uncured resin may be reduced or prevented [0009].
However, Park in a similar display device teaches in [0004[ and Fig 6(b) that the blocking layer is a patterned net structure in Fig 6(b) 
References Fang, Park and Shima are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fang and Shima with the specified features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Shima, Park and Fang so that the blocking layer is a patterned net structure, and net wires of the blocking layer cover all the metal wires of the metal wire layer as taught by Park in Fang’s and Shima’s device since, this provides a display with improved contrast [0002].
Regarding Claim 4, Fang, Park and Shima disclose: The display panel according to claim 1, Fang discloses in Fig 14: wherein the display panel further comprises a passivation layer (601) disposed on a side of the metal wire layer (102/103) facing away from the base (101).

Regarding Claim 5, Fang discloses in Fig 14: A display panel, comprising:
a base (101);
a metal wire layer (102/103) disposed on the base and comprising a plurality of metal wires;
an organic light-emitting diode (OLED) luminous layer (1301) disposed on the metal wire layer;
 a planarization layer (901) disposed between the blocking layer (701) and the OLED luminous layer (1301);and
a blocking layer (701) disposed between the metal wire layer and the OLED luminous layer; wherein the blocking layer covers the metal wire layer (102/103) [0054, 0072, 0086, 0101].
wherein the plurality of metal wires comprise a gate, a data line, and a scan line [0054, 0067], the blocking layer (701) covers all the plurality of metal wires (102/103/502/503) of the metal wire layer, the blocking layer is disposed above the metal wire layer to absorb UV light to prevent the UV light from irradiating to the plurality of metal wires and prevent the UV light from irradiating to the planarization layer[0076]. 
Examiner notes that the limitation “to absorb UV light to prevent the UV light from irradiating to the metal wires and prevent the UV light from irradiating to the planarization layer” as claimed is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Fang does not disclose the blocking layer is a patterned net structure, and net wires of the blocking layer cover all the metal wires of the metal wire layer, and a material of the blocking layer is a photoresist material having a low reflectance in a dark color.
However, Shima in a similar display device teaches that a material of the blocking layer is a photoresist material having a low reflectance in a dark color (Col 2 lines 61-65). Black photo resist is being used to read on the limitation “photoresist in a dark color”. 
References Fang and Shima are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fang with the specified features of Shima because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Shima and Fang so that the material of the blocking layer comprises an ultraviolet absorbing photoresist as taught by Shima in Fang’s device since, this provides a display in which damage by ultraviolet (“UV”) light is reduced or prevented and thus discoloration thereof due to an uncured resin may be reduced or prevented [0009].
However, Park in a similar display device teaches in [0004[ and Fig 6(b) that the blocking layer is a patterned net structure in Fig 6(b). 
References Fang, Park, Shima are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fang and Shima with the specified features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park, Shima and Fang so that the blocking layer is a patterned net structure, and net wires of the blocking layer cover all the metal wires of the metal wire layer as taught by Park in Fang’s and Shima’s device since, this provides a display with improved contrast [0002].
Regarding Claim 11, Fang discloses in Fig 14: A manufacturing method of a display panel, comprising following steps: 
step S10: providing a base(101) [0051], wherein a metal wire layer (102/103) is disposed on the base and comprises a plurality of metal wires [0054]; 
step S20: forming a blocking layer (701) on the metal wire layer, wherein the blocking layer covers the metal wire layer [0072]; and 
step S30: forming an organic light-emitting diode (OLED) luminous layer (1301) on the blocking layer[0101].
wherein before the step S30, the manufacturing method further comprises forming a planarization layer (901) on the blocking layer (701) [0088], wherein the plurality of metal wires comprise a gate, a data line, and a scan line [0054, 0067], the blocking layer (701) covers all the plurality of metal wires (102/103/502/503) of the metal wire layer, the blocking layer is disposed above the metal wire layer to absorb UV light to prevent the UV light from irradiating to the plurality of metal wires and prevent the UV light from irradiating to the planarization layer[0076]. 
Examiner notes that the limitation “to absorb UV light to prevent the UV light from irradiating to the metal wires and prevent the UV light from irradiating to the planarization layer” as claimed is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Fang does not disclose the blocking layer is a patterned net structure, and net wires of the blocking layer cover all the metal wires of the metal wire layer, and a material of the blocking layer is a photoresist material having a low reflectance in a dark color.
However, Shima in a similar display device teaches that a material of the blocking layer is a photoresist material having a low reflectance in a dark color (Col 2 lines 61-65). Black photo resist is being used to read on the limitation “photoresist in a dark color”. 
References Fang and Shima are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fang with the specified features of Shima because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Shima and Fang so that the material of the blocking layer comprises an ultraviolet absorbing photoresist as taught by Shima in Fang’s device since, this provides a display in which damage by ultraviolet (“UV”) light is reduced or prevented and thus discoloration thereof due to an uncured resin may be reduced or prevented [0009].
However, Park in a similar display device teaches in [0004[ and Fig 6(b) that the blocking layer is a patterned net structure in Fig 6(b) 
References Fang, Park, Shima are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fang and Shima with the specified features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park, Shima and Fang so that the blocking layer is a patterned net structure, and net wires of the blocking layer cover all the plurality of metal wires of the metal wire layer as taught by Park in Fang’s and Shima’s device since, this provides a display with improved contrast [0002].
Regarding Claim 16, Fang, Shima and Park disclose: The manufacturing method according to claim 11, Fang discloses in Fig 14: wherein before the step S20, the manufacturing method further comprises forming a passivation layer (601) on the metal wire layer [0069]. 
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US 2016/0359054 A1 hereinafter Fang) in view of Shima (US 5,925,484 hereinafter Shima) and further in view of Park et al (US 2009/0160337 A1 hereinafter Park) and further in view of Lim (US 2017/0068128 A1 hereinafter Lim).
Regarding Claim 9, Fang and Park disclose: The manufacturing method according to claim 5, Fang further discloses: wherein a material of the blocking layer (701) comprises zinc oxide [0072].
Fang and Park do not disclose that the material of the blocking layer comprises an ultraviolet absorbing photoresist.
However, Lim in a similar display device teaches that the UV blocking layer comprises an inorganic and organic material composite (mixture of Zinc oxide and polymer materials such as benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered amine light stabilizers) (claim 1). Examiner notes that the instant application (in claims and specification) does not disclose material of the UV absorbing photoresist and hence, organic polymer materials are being used to read on the limitation “photoresist”. Note that photoresists are organic polymers that are light sensitive. (See 112(b) rejection for these claims and rejection for claim 11).
References Fang, Park and Lim are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fang and Park with the specified features of Lim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lim, Park and Fang so that the material of the blocking layer comprises an ultraviolet absorbing photoresist as taught by Lim in Fang’s and Park’s device since, this provides a display in which damage by ultraviolet (“UV”) light is reduced or prevented and thus discoloration thereof due to an uncured resin may be reduced or prevented [0009].
Regarding Claim 14, Fang and Park disclose: The manufacturing method according to claim 11, Fang further discloses: wherein a material of the blocking layer (701) comprises zinc oxide [0072].
Fang and Park do not disclose that the material of the blocking layer comprises an ultraviolet absorbing photoresist.
However, Lim in a similar display device teaches that the UV blocking layer comprises an inorganic and organic material composite (mixture of Zinc oxide and polymer materials such as benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered amine light stabilizers) (claim 1). Examiner notes that the instant application (in claims and specification) does not disclose material of the UV absorbing photoresist and hence, organic polymer materials are being used to read on the limitation “photoresist”. Note that photoresists are organic polymers that are light sensitive (See 112(b) rejection for these claims and rejection for claim 11).
References Fang, Park and Lim are analogous art because they are directed to manufacturing of display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Fang and Park with the specified features of Lim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lim, Park and Fang so that the material of the blocking layer comprises an ultraviolet absorbing photoresist as taught by Lim in Fang’s and Park’s device since, this provides a display in which damage by ultraviolet (“UV”) light is reduced or prevented and thus discoloration thereof due to an uncured resin may be reduced or prevented [0009].
Response to Arguments
Applicant’s arguments with respect to claim 1, 5 and 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Fang, Lim and Xu reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Fang, Park and Shima as shown in the rejection above.
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811